Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims have antecedent basis issues which makes it evident they depend from the wrong claim.  Applicant is advised to double check the dependency of all claims as the number of improperly dependent claims because of this issue appears large.  The correct claim dependency appears to be, 13 to depend from 10, 15 depend from 5, 19 depend from 16 and 20 depend from 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 10-12, 16-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munzmay (U.S. 20080090956).
	In Example 7 ¶[0092] Munzmay teaches the reaction of hexamethylene diisocyanate (HMDI), dimethylolpropionic acid (DMPA) and trimethylolpropane (TMP) reacted with Desmophen C1200, a polycarbonate-polyester polyol ¶[0071], and an amido functional polyester made from PACM 20, bis(4-aminocyclohexane) methane (BACHM). ¶[0074], ¶[0085]  Example 5 has similar amounts and materials but uses the amindo functional ester of Example 3 (PEA). ¶[0083] ¶[0087]
	The amide content (as CONH group, in other words, one amide group rather than the two amide groups in the formulas of Claim 1) is taught by Munzmay in the inventive polyurethane dispersion section.  Each BACHM is 208 g/mol due to the 2 missing hydrogens and the CONH group represents 14.4 wt% of the BACHM molecule.
	There are 2 amide group per BACHM compound as above while Munzmay reports amounts of amide per 1 amide group.  For example, Example 5 has a PEA with 3.5 wt% amide groups and there are 585 g of this PEA.  The amount of amide group in grams is 585 * 0.035 = 20.475 g of 1 amide group or 10.2375 g of 2 amide groups.  The amount of BACHM in grams is, therefore, 10.23375/(0.144) = ~ 73.125 g BACHM.  The total amount of resulting polyurethane is the sum of Desmophen, PEA, DMPA, TMP and HMDI (570 + 585 + 60 + 45 + 240) = 1500 
	Similar calculations can be made for Example 7.  The Desmorapid SO is a catalyst and not expected to be a part of the resulting polyurethane.
Example 5



Example 7


Desmophen
570
38.00%

desmophen
570
38.00%
PEA
585
39.00%

PEA
585
39.00%
DMPA
60
4.00%

DMPA
60
4.00%
TMP
45
3.00%

TMP
45
3.00%
SO
0
0.00%

SO
0
0.00%
HMDI
240
16.00%

HMDI
240
16.00%

1500
100.00%


1500
100.00%
Percent Amide in Munzmay
3.5%

Percent Amide in Munzmay
5.9%
Percent Amine Formula 1
4.88%

Percent Amine Formula 1
8.22%


	While there may be some incomplete reaction or evaporation of TMP, the above calculations reasonably suggest when tested or calculated to determine the exact value of amine repeating units of Munzmay exemplified above, one of ordinary skill in the art is reasonably suggested the resulting polyurethanes must have a weight percent amount of amine repeating units of Formula 1 of Claim 1 in the range of 4 to 15 wt % according to the claimed recited conditions. 
	This anticipates the amine repeating group limitation of Claim 1.
	The polymerization of the caprolactone with the BACHM anticipates the polyamide oligomer limitation and the carbonyl repeating group limitation of Claim 1 as the carbonyl groups of the caprolactone are reacted with the amine groups of the BACHM to form an amide linkage. This also anticipates Claim 3 b) where the formula is -CO-Rf-O- and Rf = C5 linear alkylene group.  

Claim 24.
	The HMDI anticipates the polyisocyanate (b) and is reacted with TMP (hydroxyl group) by virtue of TMP being in the reaction mixture with HDMI of Claim 1.
	The DMPA anticipates the water dispersing monomer (c) of Claim 1.
	The polyurethane is neutralized and dispersed in water forming an aqueous dispersion.¶[0088], ¶[0093]  There is no evidence to suggest this is not colloidally stabilized also by virtue of the neutralization.  This anticipates the preamble of Claim 1.  In ¶[0027] Munzmay teaches 1 to 5 caprolactones per amide group added on and therefore, one of ordinary skill in the art is reasonably suggested the caprolactone / BACHM reaction yield polyamide oligomers which must have the recited 1 to 10 amine repeating units anticipating Claim 2.
	The polyurethane of Example 5 and Example 7 both contain polyester segments and polycarbonate-polyester segments from the Desmophen C1200.  The amount of Desmophen is 38 wt% which anticipates the range of Claim 5.  
	Claim 7 is anticipated by the TMP as it is polyfunctional, hydroxyl function and therefore can be a considered a crosslinking group which is also built into the polymer.  The DMPA neutralized with the aminoalcohols result in a anionic water dispersing group (¶[0020]) which anticipates Claim 10 and Claim 11-12 as the group is covalently bound in the polyurethane and Munzmay teaches an acid number for Example 5 and 7 which is in the recited range..
	The examples are used in ¶[0098] to make soft feel coatings.  These examples contain 62.3g of Example 5 which is a 55 wt% solids dispersion with 80 g of Bayhydrol PR 650 which is a separate aqueous 50 wt% dispersion of polyurethane resin. (¶[0067]).  There is no evidence the Claims 16 and 17.  As the two separate dispersions are eventually mixed, one of ordinary skill in the art is reasonably suggested they particles of each dispersion must co-exist with each other as they are similarly dispersed and both polyurethanes (100 %) and as there are no Formula I and II particles in PR 650 the amount of amide repeating units would be expected to be the same as above.  This anticipates Claim 18.  The PR 650 is taught as polyurethane polymer which anticipates Claim 19.  Munzmay teaches coatings on wood, metal, plastics etc. and are cured by heating, for example, in which one of ordinary skill in the art would expect the water in the dispersions to be evaporated away.  While Munzmay does mention the coatings can be used as high gloss varnishes, there is not enough evidence to suggest these coatings are inherently high gloss or simply a preferred base coating resin to be used with high gloss imparting additives, especially in light of the fact that every example of Applicant’s as-filed specification that uses a polyurethane dispersion made with Formula I of Claim 1 in the recited amount with a water dispersing agent according to Claim 1 meets the gloss test condition of Claim 22.  There is no evidence at this time which would otherwise suggest the coatings of Munzmay would not necessarily meet said gloss limitation.  Therefore, for the above reason, Munzmay’s Example 5 and Example 7 coatings must meet the gloss requirement of Claim 22.  Additionally, these coatings are on substrates which suggests they are necessarily self-supporting.  There is no Claim 21, 22, and 23.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munzmay (U.S. 20080090956) as evidenced by Koecher (U.S. 20090252804).
Munzmay is applied as above.  Munzmay teaches the Desmophen C1200 has is a polycarbonate polyester polyol but does not teach the molecular weight.
As evidenced by Koecher in ¶[0209], Desmophen C1200 is a polycarbonate polyol which a number average molecular weight of 2000 g/mol which anticipates the claimed range of Claim 15.  As above the amount used also anticipates the claimed range of Claim 15.  Even though Munzamay teaches a polyester component to the polycarbonate-polyester polyol, it is still a polycarbonate polyol according to the claims and Koecher.  Therefore, molecular weight limitation and amount is considered with respect to the whole polyol rather than any polycarbonate section.

Allowable Subject Matter
Claims 4, 6, 8, 9, 13, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of any §112 rejections against any of the claims.
The closest prior art is Munzmay (U.S. 20080090956) which teaches polyamide oligomer aqueous composition with low amounts of polyamide oligomer but fails to teach an additional cyclic lactone or hydrocarboxylic acid chain extender (Claim 4), additional free radical polymerized polymers (Claim 6 and 20), additional polyamides according to Claims 8 and 9, or cationic or nonionic water dispersing monomers of Claims 13 and 14.  While these features are 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher M Rodd/Primary Examiner, Art Unit 1766